Exhibit 10.7
 
DYNAMIC INTELLIGENCE INC.
 
 
-AND -
 
 
AIRLINE INTELLIGENCE SYSTEMS INC.
 
 
-AND-
 
 
AIRLINE INTELLIGENCE SYSTEMS INC.
 
 

--------------------------------------------------------------------------------

 
MASTER SERVICES AGREEMENT
 

--------------------------------------------------------------------------------

 
 
Made as of December 9, 2005
 
 
 

--------------------------------------------------------------------------------

 
 
 

Article 1   INTERPRETATION     2     1.1   Definitions     2     1.2   Gender
and Number     4   Article 2   SERVICES PRODUCTS     4     2.1   Services     4
    2.2   Non-Exclusivity     4     2.3   Intellectual Property Rights     5    
2.4   Requests for Assistance     6     2.5   Notice to be Provided     6    
2.6   Performance by Responders     6     2.7   Performance by Third Parties    
6     2.8   Remuneration for Services     7     2.9   Other Activities     7  
Article 3   LIABILITY     7     3.1   Limitation of Liability     7   Article 4
  TERM AND TERMINATION     7     4.1   Effective Date     7     4.2   Term     7
    4.3   Insolvency, Etc     7     4.4   Default     8     4.5   Effect of
Termination     8   Article 5   GENERAL     8     5.1   Governing Law and
Attornment                                        



 
 

--------------------------------------------------------------------------------

 

  5.2   Public Notices      8     5.3   Relationship of Parties     8     5.4  
Further Assurances      8     5.5   Assignment      9     5.6   Severability    
9     5.7   Notices     9     5.8   Time of Essence      9     5.9   Limitation
of Extent of Agreement      10     5.10   Entire Agreement, Waiver      10    
5.11   Breach of One Party.      10     5.12    Counterparts      10  

 

 
 

--------------------------------------------------------------------------------

 
 
MASTER SERVICES AGREEMENT
 
THIS AGREEMENT is made as of the 9th day of December, 2005
 
BETWEEN:
 
DYNAMIC INTELLIGENCE INC., a corporation
incorporated under the laws of Barbados
 
("Dynamic")
 
- and -
 
AIRLINE INTELLIGENCE SYSTEMS INC., a
corporation incorporated under the laws of the State of Delaware
 
("AI US")
 
- and -
 
AIRLINE INTELLIGENCE SYSTEMS INC a
corporation incorporated under the laws of the Province of

Ontario
 
("AI Canada")
 
 
 
RECITALS:
 

A. Dunamic, AI US and AL Cananda each possess certain capabilities (including
any of research, development, marketing, sales and client services capabilities)
and each may from time to time require the assistance from one or more of the
Group of Companies.     B. Dynamic AI US and AI Canada wish to establish an
ongoing arrangement for the provision of assistance of this sort.     C. The
part parties wish to have AI Canada assign its intellectual Property to AI US so
that AI US can assign its Intellectual Property to Dynamic pursuant to the IPA,
and for Dynamic to license AIS US pursuant to the IPA.    

 
NOW THEREFORE IN CONSIDERATION of the mutual covenants contrained in this
agreement and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknoledged), the parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1
INTERPRETATION
 
1.1                      Definitions


In this Agreement, the following terms have the following meanings:
 
"Affiliate" of a Party means a corporation or other legal entity (a) controlled
by the Party, (b) controlling the Party, or (c) controlled by the corporation or
legal entity which controls the Party, For the purposes of this paragraph, to
"control" a corporation or an entity means to own or control, either directly or
indirectly such as by intermediary entities, (1) more than 50% of the shares or
other securities entitled to vote for election of directors (or other managing
authority) of the corporation or entity; (2) more than 50% of the equity
interest of the corporation or entity, (3) if the corporation or entity does not
have outstanding shares or securities as may be the case in a partnership, joint
venture, or unincorporated association, more than 50% of the ownership interest
representing the right to make decisions for the corporation or entity; or (4)
the maximum shares or other securities entitled to vote for election of
directors (or other managing authority) of a foreign corporation or entity
permitted by law if (i) the applicable country does not permit the Party to own
a greater share due to its nationality and (ii) the foreign corporation or
entity is substantially controlled by the Party. Notwithstanding the foregoing,
any corporation or other legal entity shall be deemed to be an Affiliate only so
long as such control exists,
 
"AI Canada Intellectual Property" means Intellectual Property that becomes or
became owned, controlled or licensable by AI Canada, or its Affiliates to extent
such Affiliates are not Affiliates of AI US, during the term of the IPA.
Notwithstanding the foregoing, "AI Canada Intellectual Property" excludes
Intellectual Property if (and solely to the extent) (a) AIS Canada, or such
Affiliates as the case may be, would be obligated to pay royalties or other
consideration to a non-affiliated third party if the Intellectual Property is
assigned or licensed to AI US hereunder and (b) such obligation existed at the
time AI Canada, or such Affiliates as the case may be, acquired its rights in
the Intellectual Property.
 
"Agreement" means this agreement including the recitals, and all schedules
attached to this agreement, in each case as they may be amended or supplemented
from time to time;
 
"Group of Companies" means collectively Dynamic, AI US and AI Canada.
 
"Business Day" means any day, other than Saturday, Sunday or any statutory
holiday in Canada or the United States;
 
 
2

--------------------------------------------------------------------------------

 
 
"Exploit" means make, use, sell, offer for sale, import, reproduce, distribute
(including but not limited to by sale, rental, lease, or lending), perform,
display, modify, adapt, prepare derivative works of, make substantial and
insubstantial alterations, translate into any language, aggregate, have made,
license, sublicense, grant sublicensing rights, in any medium whatsoever whether
now known or hereafter devised, or otherwise exploit.
 
"Intellectual Property" means any and all of the following items that are or
were created, authored, invented, conceived, reduced to practice, made, filed or
derived (collectively "created"), as the case may be, before or during the term
of this Agreement (regardless of the location where it was created):
 
(a) copyrightable works, copyrights and computer software (including data and
related documentation), whether or not the subject of a copyright application,
copyright registration or renewed copyright,
 
(b) inventions (whether or not the subject of a patent or patent application,
and whether or not reduced to practice), all improvements thereto, conceptions,
patents, patent applications, patent disclosures, industrial designs, utility
models, industrial design applications and industrial registrations,
 
(c) continuations, continuations-in-part, divisionals, reissues, reexaminations,
revisions, extensions, substitute applications (as defined in MPEP § 201.09) of
patents or patent applications filed before or during the term of this
Agreement, and other patents which claim the benefit of the filing date of a
patent or patent application otherwise filed before or during the term of this
Agreement, but solely to the extent it claims subject matter that was disclosed
in a patent or patent application filed before or during the term of this
Agreement,
 
(d) moral rights,
 
(e) proprietary or confidential information, trade secrets and know-how, and
 
(f) any other proprietary, intellectual or intangible property protected by the
law of any jurisdiction or governmental agency
 
Notwithstanding the foregoing, "Intellectual Property" does not include
trademarks, service marks, or similar indicia of origin,
 
"IPA" means the executed agreement entitled "Intellectual Property Agreement"
between AI US and Dynamic, a copy of which is attached as Schedule A.
 
"Party" means any signatory to this Agreement and "Parties" means all of them;
 
"Person" means any individual, partnership, limited partnership, syndicate, sole
proprietorship, company or corporation with or without share capital,
unincorporated association, trust, trustee, executor, administrator or other
legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity however designated or constituted;
 
 
3

--------------------------------------------------------------------------------

 
 
"Requester" has the meaning given to that term in Section 2.3;
 
"Responder" has the meaning given to that term in Section 2.3; and
 
"Services" has the meaning attributed to that term in Section 2.1.
 
 
1.2                      Gender and Number
 
In this Agreement, unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.
 
ARTICLE 2
SERVICES PRODUCTS
 
2.1                      Services
 
2.1.1 Subject to this Agreement, the Parties agree to assist each other as
required to provide the following services (collectively, the "Services") for
each other:
 
•   marketing and sales support services
 
•   consulting services


 
•   research and development services
 
•    logistical services
 
•    financial management and support services
 
•    technical assistance services
 
• training services
 
• administrative services
 
• loan facilities
 
• other services as specifically identified from time to time.
 
2.2                      Non-Exclusivity
 
The Parties acknowledge that their respective agreements to provide assistance
as contemplated by this Agreement are on a non-exclusive basis and that nothing
contained in this Agreement will restrict any of them from carrying out or
providing, itself or through any third Person, directly or indirectly, Services.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3                      Intellectual Property Rights
 
The following provisions in this Section 2.3 shall apply notwithstanding any
other provision to the contrary. In the event of any conflict between this
section and another provision hereunder, the rights and obligations of this
section shall prevail. In the event of any conflict between this Agreement and
the IPA, the rights and obligations of the IPA shall prevail.
 

(a)    (i)   
AI Canada hereby irrevocably assigns to AI US all right, title, and interest,
throughout the world, in the AI Canada Intellectual Property including the right
to: reproduce, distribute, perform, display, make, have made, modify, adapt,
prepare derivative works of, make substantial alterations, use, sell, license,
grant sublicensing rights, lease, rent, import, transfer, collect past damages,
obtain and own renewals or extensions including copyright renewals, translate
into any language or otherwise exploit, in any medium whatsoever, whether now
known or hereafter devised, without any accounting or any other obligation owed
to AI Canada, all to the maximum extent permitted by law. As between AI US and
AI Canada, AI US shall retain ownership of the AI Canada Intellectual Property
regardless of any termination or the basis of termination of this Agreement. As
between AI US and AI Canada, AI US has sole discretion to register, enforce or
protect the AI Canada Intellectual Property, including filing and controlling
copyright applications and patent applications in its own name, including
continuations, continuation-in-parts, divisionals, reissues, reexaminations or
any other patent application which claims the benefit of the filing date of a
patent or application assigned to Dynamic. To the extent permissible by law
including Copyright Law and without implying an employee-employer relationship
between AI Canada and AI US, AI Canada agrees that AI Canada Intellectual
Property is "work made for hire" owned solely by AI US.
        (ii)   
AI Canada, subject to the provisions of this Agreement, hereby waives all of its
moral rights in all works.
 
(b)   
In the event AI Canada is prohibited by law or contract from assigning
particular AI Canada Intellectual Property to AI US, AI Canada shall, to the
maximum extent permitted by law or contract, grant AI US a fully paid up,
worldwide and perpetual license under the AI Canada Intellectual Property to
Exploit any product or service. Such license shall be exclusive to the maximum
extent permitted by law or contract.
 
(c)   
AI Canada warrants that all AI Canada Intellectual Property that becomes or
became owned, controlled or licensable by AI Canada's Affiliates to extent such
Affiliates are not Affiliates of AI US, before or during the Term of the IPA
shall be assigned to AI Canada for assignment or licensing to AI US pursuant to
this Section 2.3.
 
(d)   
AI Canada warrants that it will not take any action or permit a material
omission which interferes with or prevents Dynamics' rights under the IPA.
 
    (e)   
The rights and obligations between Dynamic and AI US with respect to
Intellectual Property are governed by the PA.
 
(f)   
The rights and obligations of this Section 2.3 shall terminate upon the
termination of the IPA regardless of the Term of this Agreement, except that any
rights acquired by AI US pursuant to this Section 2.3 and prior to the
termination of the IPA shall survive the termination of the IPA and this
Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
2.4                      Requests for Assistance
 
Whenever a Party (the "Requester") requires Services to be provided by a third
Person, the Requester may, but need not, by notice as contemplated by this
Agreement or as otherwise agreed by the Parties from time to time, offer the
opportunity to perform the Services to any one or more of the other Parties. Any
Party that, within 3 Business Days after receipt of the notice provided for in
Section 2.5, expresses willingness to assist the Requester is referred to below
as a "Responder".


2.5                      Notice to be Provided


If a Requester anticipates that it will require another member of the Group to
provide Services, the Requester will notify the relevant other Parties,
providing as much prior notice as is practicable and specifying, to the extent
possible, the nature of the Services to be provided, any timing deadlines or
constraints, and any further information that may reasonably be required by a
Responder.


 
2.6                      Performance by Responders


The Responders will perform their duties under this Agreement honestly and in
good faith with a view to the best interests of the Group of Companies.
 
2.7                      Performance by Third Parties
 
With consent of the Requester, any Service to be performed by a Responder may be
performed by a third party with whom the Responder has entered into an
arrangement or agreement relating to the provision of that Service, provided
that agreement contains provisions in favour of the Requester which are no less
favourable than those contained in this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
2.8                      Remuneration for Services


The fees for Services provided by the Responders to the Requesters will be
agreed to by the Parties on a comparable basis to arm's length pricing.
 
2.9                      Other Activities


The Parties acknowledge the possibility that each of them may provide services
to third parties. Each Party will be free to pursue these opportunities, subject
only to maintaining its capacity to perform Services it has agreed to provide
and to fulfilling its obligations as described in this Agreement


ARTICLE 3
LIABILITY
 
3-1                      Limitation of Liability


A Responder's entire liability and a Requester's exclusive remedy for damages
resulting from a Responder's performance or non-performance related in any way
to any Services provided under this Agreement will be recovery of actual
damages. This limitation will apply regardless of the form of action, whether
based on contract or tort, including negligence.
 
IN NO EVENT WILL A RESPONDER BE LIABLE FOR SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES (EVEN IF THE RESPONDER HAS BEEN ADVISED OF THE POSSIBILITY OF THIS LOSS)
INCLUDING BUT NOT LIMITED TO, LOST BUSINESS REVENUE, FAILURE TO REALIZE EXPECTED
PROFITS OR SAVINGS OR OTHER COMMERCIAL OR ECONOMIC LOSS OF ANY KIND, OR ANY
CLAIM AGAINST A REQUESTER BY ANY OTHER PARTY.


ARTICLE 4
TERM AND TERMINATION
 
4.1                      Effective Date


This Agreement will take effect as of December 9, 2005.
 
4.2                      Term


Subject to earlier termination in accordance with its terms, this Agreement will
remain in force as long as the IPA is in force and will terminate
contemporaneously with the IPA without notice.


4.3                      Insolvency. Etc.


Any Party may terminate this Agreement immediately by written notice upon the
other Party being adjudged bankrupt or filing a voluntary petition in bankruptcy
or similar legislation for the relief of debtors, or making an assignment for
the benefit of creditors generally, or upon any proceedings for dissolution or
liquidation being commenced (except for purposes of amalgamation or
reconstruction) or upon a receiver, manager or receiver-manager bemg appointed
in respect of its undertaking or all or a substantial part of it proceedings or
whose appointment is not vacated or discharged wimin 30 days.


 
7

--------------------------------------------------------------------------------

 


                     Default
 
Any party may terminate this agreement upon any material breach of it by any
other Partv by giving 30 days' prior written notice to that Party specifying the
alleged breach, provided that the breach is not cured within the 30 day period.
 
4.5                      Effect of Termination


Termination or expiry of this Agreement will be without prejudice to the rights
of the Parties accrued up to the date of termination or expiry of this
Agreement.
 
The provisions of Sections 2.3 and 3.1 will remain in force and effect after
termination or expiration of this Agreement, until the Parties may mutually
agree to the release of the obligations contained therein.


ARTICLE 5
GENERAL
 
5.1                      Governing Law and Attornment
 
This Agreement will be deemed to have been entered into in the State of
Delaware, and will be governed by the laws in force in Delaware. The Parties
irrevocably attorn to the non-exclusive jurisdiction of the courts of Delaware.
 
5.2                      Public Notices
 
No press release or other announcement concerning the transaction contemplated
by this Agreement may be made by any Party, without the prior written consent of
the other Parties, not to be unreasonably withheld.
 
5.3                      Relationship of Parties
 
The relationship of the Parties established by this Agreement is that of
independent contractors, and nothing contained in this Agreement is to be
construed to constitute the Parties as partners, joint venturers, co-owners or
otherwise as participants in a joint venture or common undertaking.
 
5.4                     Further Assurances

 
The Parties will each, as reasonably required by the other, enter into
agreements, execute documents and otherwise do all things as may be necessary or
desirable to carry into full force and effect the intentions of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
5.5                      Assignment
 
Limited Assignment Rights. No Party shall have the right to assign or transfer
any of its rights and obligations under this Agreement (in insolvency
proceedings, by mergers, acquisitions or otherwise) without the other Partys'
written consent except that all rights and obligations may be assigned to an
Affiliate or third party where the assignment is in connection with the sale,
reorganization or other transfer of substantially all of the relevant business
of the assigning party.


Termination Option. Upon receiving notice of the assigning Party's assignment of
or intent to assign this Agreement, the other Party may terminate this Agreement
by providing notice to the assigning Party within thirty (30) days of such
notice of assignment or intent to assign. If the assignment occurs and this
Agreement is terminated in accordance with this paragraph, then termination
shall be effective the moment before the assignment. AI US shall not have the
option to terminate the Agreement in accordance with this paragraph if the
assigning party is AI Canada, and AI Canada shall not have the option to
terminate the Agreement in accordance with this paragraph if the assigning party
is AI US.
 
Change in Ownership. Any change in ownership of a Party that results in a change
in control of a Party shall be deemed an assignment to a third party for the
purposes of this paragraph.


Void Assignments. Any assignment or other transfer of rights and obligations
hereunder which is inconsistent with the foregoing shall be null and void ab
initio.
 
5.6                      Severability

 
If any provision of this Agreement is held invalid by a tribunal of competent
jurisdiction, the remaining provisions will nevertheless remain in full force
and effect.
 
5.7                      Notices
 
Any notice or other communication to be given or made under this Agreement
including a notice to effect a change in a Party's address for notice, must be
in writing addressed to the current head office of that Party and will be deemed
to have been duly given or made on the earliest of the following:
 
• actual delivery
 
• 48 hours after being sent by commercial courier service; and
 
• the day following which any e-mail, facsimile or telegram message is sent.
 
5.8                      Time of Essence
 
Time is of the essence of this Agreement.


 
9

--------------------------------------------------------------------------------

 

5.9                      Limitation of Extent of Agreement


This Agreement is subject and subordinate to any other agreement between any all
of the Parties that deals specifically with any matter addressed in this
Agreement.
 
5.10                    Entire Agreement. Waiver


Subject to Section 5.9, this Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof. There are no warranties,
conditions, or representations (including any that may be implied by statute)
and there are no agreements in connection with this subject matter except as
specifically set forth or referred to in this Agreement. Except as expressly
provided in this Agreement, no amendment or waiver of this Agreement will be
binding unless executed in writing by the Party to be bound thereby. No waiver
of any provision of this Agreement will constitute a waiver of any other
provision nor will any waiver of any provision of this Agreement constitute a
continuing waiver unless otherwise expressly provided.


5.11                    Breach of One Party
 
In the event a Party breaches this Agreement ("Breaching Party") and another
Party ("Acting Party") chooses to take action against the Breaching Party, then
such action shall only affect the rights and obligations between the Breaching
Party and the Acting Party. The rights and obligations between the Breaching
Party and the remaining Parties (if any), and the Acting Party and the remaining
Parties (if any), shall remain unaffected.
 
5.12                    Counterparts
 
This Agreement may be signed in counterparts and each counterpart will
constitute an original document and all counterparts, taken together, will
constitute one and the same instrument.


 
5.13                    Counsel


Each Party acknowledges that, in connection with the negotiation and execution
of this Agreement, it had the opportunity for independent legal advice by
counsel of its own selection and experienced in the relevant subject matter
areas and domiciles of the Parties, that each Party fully understands the facts,
that each Party has been fully informed as to its legal rights and obligations,
and that each Party is signing the Agreement freely and voluntarily.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT WITH EFFECT AS OF
THE 9TH DAY OF DECEMBER, 2005.
 

  DYNAMIC INTELLIGENCE INC.          
 
By:
/s/ Barry Skinner       Barry Skinner       President          

 

  AIRLINE INTELLIGENCE SYSTEMS INC.          
 
By:
/s/ Stephen Johnston       Stephen Johnston       President          


  AIRLINE INTELLIGENCE SYSTEMS INC.          
 
By:
/s/ Harrold Roy Miller       Harrold Roy Miller       President          

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A
 
 
Intellectual Property Agreement between AI US and Dynamic (the "IPA")






























< Page intentionally left blank. >
 

 
12

--------------------------------------------------------------------------------

 
